Case 3:20-cv-05592-MAS-LHG Document 1 Filed 05/06/20 Page 1 of 14 PageID: 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


  RICHARD HOTTER, on behalf of himself and
  all others similarly situated,
                                                       Civil Action No.
                             Plaintiff,

            v.
                                                       CLASS ACTION COMPLAINT
                                                       AND DEMAND FOR JURY
  QUINNIPIAC UNIVERSITY,
                                                       TRIAL
                              Defendant.


       Plaintiff Richard Hotter (“Plaintiff”) brings this action on behalf of himself and all others

similarly situated against Defendant Quinnipiac University (“Quinnipiac” or “Defendant”).

Plaintiff makes the following allegations pursuant to the investigation of his counsel and based

upon information and belief, except as to the allegations specifically pertaining to himself, which

are based on personal knowledge.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.        This is a class action lawsuit on behalf of all people who paid tuition and fees for

the Spring 2020 academic semester at NYU, and who, because of Defendant’s response to the

Novel Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of the education for

which they paid, and/or the services or which their fees were paid, without having their tuition

and fees refunded to them.

       2.        Quinnipiac is a private university, with an enrollment of approximately 10,000

students. The university offers 58 undergraduate majors, 20 graduate programs, and a Juris

Doctor program. Quinnipiac also operates an online program offering undergraduate, graduate,

doctoral degrees, as well as various certificate programs.

       3.        On March 10, 2020, Quinnipiac, via letter from University President Judy Olian,
Case 3:20-cv-05592-MAS-LHG Document 1 Filed 05/06/20 Page 2 of 14 PageID: 2



announced that because of the global COVID-19 pandemic, all in-person classes would be

suspended through the end of the Spring Term. The announcement informed students that

starting Wednesday, March 18, all classes would instead be held remotely through online format

for the remainder of the Spring 2020 Semester.

       4.      Since March 6, 2020, Quinnipiac has not held any in-person classes. Classes that

have continued have only been offered in an online format, with no in-person instruction.

       5.      On March 15, 2020, Ms. Olian also informed students that all university housing

was to close for the remainder of the semester, and that all students were required to vacate by 9

p.m. on Wednesday, March 18.

       6.      As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Mr. Hotter and the putative

class contracted and paid for. The online learning options being offered to Quinnipiac students

are subpar in practically every aspect, from the lack of facilities, materials, and access to faculty.

Students have been deprived of the opportunity for collaborative learning and in-person

dialogue, feedback, and critique. The remote learning options are in no way the equivalent of the

in-person education that Plaintiff and the putative class members contracted and paid for.

       7.      Plaintiff and the putative class are therefore entitled to a refund of tuition and fees

for in-person educational services, facilities, access and/or opportunities that Defendant has not

provided. Even if Quinnipiac claims it did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

       8.      Through this lawsuit Plaintiff seeks, for herself and Class members, Defendant’s

disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time

that remained in the Winter 2020 Term when classes moved online and campus services ceased




                                                  2
Case 3:20-cv-05592-MAS-LHG Document 1 Filed 05/06/20 Page 3 of 14 PageID: 3



being provided and for the entirety of the Spring 2020 Term, during which all classes have been

held online and no campus services have been available. Plaintiff seeks a return of these

amounts on behalf of himself and the Class as defined below.

                                            PARTIES

       9.      Plaintiff Richard Hotter is a citizen of New Jersey who resides in Marlboro, New

Jersey. Mr. Hotter’s son is an undergraduate accounting student at Quinnipiac. Mr. Hotter paid

approximately $17,000 in tuition and other fees to Defendant for his son’s Spring 2020 semester.

The Accounting program at Quinnipiac relies extensively on in-person instruction, meaningful

student presentations, peer collaboration, and access to university facilities. None of these

resources are available to Mr. Hotter’s son while in-person classes are suspended. Quinnipiac has

not provided a refund of tuition despite the fact that in-person classes have not been held since

March 6, 2020.

       10.     Defendant Quinnipiac University is a private institution of higher learning with its

principal place of business located at 275 Mt Carmel Ave, Hamden, CT 06518.

                                JURISDICTION AND VENUE

       11.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendant, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interest and costs.

       12.     This Court has personal jurisdiction over Defendant because many of the acts and

transactions giving rise to this action occurred in this District, and because Defendant conducts

substantial business in this District and has sufficient minimum contacts with New Jersey.




                                                 3
Case 3:20-cv-05592-MAS-LHG Document 1 Filed 05/06/20 Page 4 of 14 PageID: 4



Defendant has solicited students residing in New Jersey to attend its institution; has accepted

money, including application fees, tuition, and other fees from students residing in New Jersey,

has websites accessible to students in New Jersey, has entered into contracts with New Jersey

residents, and generally has minimum contacts in New Jersey sufficient to satisfy the Due

Process Clauses of the New Jersey and United States Constitutions.

        13.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District, and because Plaintiff is a

resident of this District. Specifically, the contract that is the subject of this action was formed in

this District.

                                    FACTUAL ALLEGATIONS

Plaintiff And Class Members Paid Tuition And Fees For Winter and Spring 2020 Terms

        14.      Plaintiff and Class members are individuals who paid the cost of tuition and other

mandatory fees for the Spring 2020 semester at Quinnipiac.

        15.      Courses for the Spring 2020 semester began on or about January 21, 2020 and

final examinations are scheduled to end on or about May 9, 2020.

        16.      Plaintiff and Class members paid the cost of tuition for the Spring 2020 semester.

They also paid other mandatory fees associated with the Spring 2020 semester, including a

technology fee and a student fee.

        17.      Tuition at Quinnipiac for the Spring 2020 semester is approximately $24,000.

Room and board and other mandatory fees approximate $16,940.

        18.      The tuition and fees described herein are provided by way of example; total

damage amounts – which may include other fees that are not listed herein but that were not

refunded – will be proven at trial.




                                                   4
Case 3:20-cv-05592-MAS-LHG Document 1 Filed 05/06/20 Page 5 of 14 PageID: 5



In Response To COVID-19, Quinnipiac Closed Campuses And Cancelled All In-Person

Classes

       19.     On March 10, 2020, Quinnipiac announced via letter from University President

Judy Olian that because of the global COVID-19 pandemic, all in-person classes would be

suspended effective immediately. The announcement informed students that all classes would

instead be held remotely through online formats.

       20.     Since March 6, 2020, Quinnipiac has not held any in-person classes. Classes that

have continued have only been offered in an online format, with no in-person instruction. Even

classes for students with concentrations in areas where in-person instruction is especially crucial

(such as music, accounting, theatre, and the sciences) have only had access to minimum online

education options.

       21.     As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiff and the putative class

contracted and paid for. Plaintiff and the putative class are therefore entitled to a refund of all

tuition and fees for services, facilities, access and/or opportunities that Defendant has not

provided. Even if Quinnipiac claims it did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

       22.     The online learning options being offered to Quinnipiac students are subpar in

practically every aspect, from the lack of facilities, materials, and minimal access to faculty.

Students have been deprived of the opportunity for collaborative learning and in-person

dialogue, feedback, and critique.

       23.     The remote learning options are in no way the equivalent of the in-person

education putative class members contracted and paid for. The remote education being provided




                                                  5
Case 3:20-cv-05592-MAS-LHG Document 1 Filed 05/06/20 Page 6 of 14 PageID: 6



is not even remotely worth the amount charged class members for Spring 2020 tuition.

       24.     Quinnipiac students paid a higher price for an in-person education than they

would have paid for an online education. This is illustrated clearly by the vast price difference in

Quinnipiac’s in-person, on-campus programs versus Quinnipiac’s own online learning programs.

For example, the tuition for the Spring 2020 semester for an in-person undergraduate degree is

approximately $24,000. A full 16-credit course load therefore amounts to $1,500 per credit.

       25.     However, Quinnipiac also offers an online Bachelor of Science in Health Science

Studies which costs $575 per credit, and an online Bachelor of Science in Nursing which costs

$570 per credit. Thus, the cost per credit for an in-person undergraduate education at Quinnipiac

is nearly triple the cost of an online education at the same university.

       26.     Through this lawsuit Plaintiff seeks, for herself and Class members, Defendant’s

disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time

that remained in the Spring 2020 semester when classes moved online, students were forced to

vacate campus, and campus services ceased being provided. Plaintiff seeks return of these

amounts on behalf of herself and the Class as defined below.

                                        CLASS ALLEGATIONS

       27.     Plaintiff seeks to represent a class defined as all people who paid Quinnipiac

Spring 2020 tuition and/or fees for in-person educational services that Quinnipiac failed to

provide, and whose tuition and fees have not been refunded (the “Class”). Specifically excluded

from the Class are Defendant, Defendant’s officers, directors, agents, trustees, parents, children,

corporations, trusts, representatives, employees, principals, servants, partners, joint ventures, or

entities controlled by Defendant, and their heirs, successors, assigns, or other persons or entities

related to or affiliated with Defendant and/or Defendant’s officers and/or directors, the judge




                                                  6
Case 3:20-cv-05592-MAS-LHG Document 1 Filed 05/06/20 Page 7 of 14 PageID: 7



assigned to this action, and any member of the judge’s immediate family.

       28.     Plaintiff also seeks to represent a subclass consisting of Class members who

reside in New Jersey (the “Subclass”).

       29.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

amendment or amended complaint.

       30.     Numerosity. The members of the Class and Subclass are geographically

dispersed throughout the United States and are so numerous that individual joinder is

impracticable. Upon information and belief, Plaintiff reasonably estimates that there are tens of

thousands of members in the Class and Subclass. Although the precise number of Class

members is unknown to Plaintiff, the true number of Class members is known by Defendant and

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through the distribution records of Defendant and third-party

retailers and vendors.

       31.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and Subclass and predominate over

any questions affecting only individual Class members. These common legal and factual

questions include, but are not limited to, the following:

       (a)     whether Defendant accepted money from Class and Subclass members in

               exchange for the promise to provide services;

       (b)     whether Defendant has provided the services for which Class and Subclass

               members contracted; and

       (c)     whether Class and Subclass members are entitled to a refund for that portion of




                                                 7
Case 3:20-cv-05592-MAS-LHG Document 1 Filed 05/06/20 Page 8 of 14 PageID: 8



               the tuition and fees that was contracted for services that Defendant did not

               provide.

       (d)     whether Defendant has unlawfully converted money from Plaintiff, the Class and

               Subclass; and

       (d)     whether Defendant is liable to Plaintiff, the Class, and Subclass for unjust

enrichment.

       32.     Typicality. Plaintiff’s claims are typical of the claims of the other members of

the Class in that, among other things, all Class and Subclass members were similarly situated and

were comparably injured through Defendant’s wrongful conduct as set forth herein. Further,

there are no defenses available to Defendants that are unique to Plaintiff.

       33.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the Class and Subclass. Plaintiff has retained counsel that is highly experienced in

complex consumer class action litigation, and Plaintiff intends to vigorously prosecute this action

on behalf of the Class and Subclass. Furthermore, Plaintiff has no interests that are antagonistic

to those of the Class or Subclass.

       34.     Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and Subclass members are relatively small compared to the burden and

expense of individual litigation of their claims against Defendant. It would, thus, be virtually

impossible for the Class or Subclass on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, even if Class or Subclass members could afford

such individualized litigation, the court system could not. Individualized litigation would create

the danger of inconsistent or contradictory judgments arising from the same set of facts.




                                                 8
Case 3:20-cv-05592-MAS-LHG Document 1 Filed 05/06/20 Page 9 of 14 PageID: 9



Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

       35.     In the alternative, the Class and Subclass may also be certified because:

       (a)     the prosecution of separate actions by individual Class and Subclass members

would create a risk of inconsistent or varying adjudications with respect to individual Class

members that would establish incompatible standards of conduct for the Defendant;

       (b)     the prosecution of separate actions by individual Class and Subclass members

would create a risk of adjudications with respect to them that would, as a practical matter, be

dispositive of the interests of other Class members not parties to the adjudications, or

substantially impair or impede their ability to protect their interests; and/or

       (c)     Defendant has acted or refused to act on grounds generally applicable to the Class

as a whole, thereby making appropriate final declaratory and/or injunctive relief with respect to

the members of the Class as a whole.

                                           COUNT I
                                     Breach Of Contract
                             (On Behalf Of The Class And Subclass)

       36.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       37.     Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendants.

       38.     Through the admission agreement and payment of tuition and fees, Plaintiff and




                                                  9
Case 3:20-cv-05592-MAS-LHG Document 1 Filed 05/06/20 Page 10 of 14 PageID: 10



each member of the Class and Subclass entered into a binding contract with Defendant.

       39.      As part of the contract, and in exchange for the aforementioned consideration,

Defendant promised to provide certain services, all as set forth above. Plaintiff, Class, and

Subclass members fulfilled their end of the bargain when they paid monies due for the Spring

2020 semester. Tuition for the Spring 2020 semester was intended to cover in-person

educational services from January through May 2020. In exchange for tuition monies paid, Class

and Subclass members were entitled to in-person educational services through the end of the

Spring semester.

       40.      Defendant has failed to provide the contracted for services and has otherwise not

performed under the contract as set forth above. Defendant has retained monies paid by Plaintiff

and the Class for their Spring 2020 semester tuition and fees, without providing them the benefit

of their bargain.

       41.      Plaintiff and members of the Class and Subclass have suffered damage as a direct

and proximate result of Defendant’s breach, including but not limited to being deprived of the

education, experience, and services to which they were promised and for which they have

already paid.

       42.      As a direct and proximate result of Defendant’s breach, Plaintiff, the Class, and

Subclass are entitled to damages, to be decided by the trier of fact in this action, to include but

not be limited to reimbursement of certain tuition, fees, and other expenses that were collected

by Defendant for services that Defendant has failed to deliver. Defendant should return the pro-

rated portion of any Spring 2020 tuition and fees for education services not provided as

Quinnipiac has not held in-person classes since March 6, 2020.

       43.      Defendant’s performance under the contract is not excused due to COVID-19.




                                                 10
Case 3:20-cv-05592-MAS-LHG Document 1 Filed 05/06/20 Page 11 of 14 PageID: 11



Indeed, Defendant should have refunded the pro-rated portion of any education services not

provided. Even if performance was excused or impossible, Defendant would nevertheless be

required to return the funds received for services it will not provide.

                                         COUNT II
                                     Unjust Enrichment
                            (On Behalf Of The Class And Subclass)

       44.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       45.     Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       46.     Plaintiff and members of the Class and Subclass conferred a benefit on Defendant

in the form of monies paid for Spring 2020 tuition and other fees in exchange for certain service

and promises. Tuition for the Spring 2020 semester was intended to cover in-person educational

services from January through May 2020. In exchange for tuition monies paid, Class members

were entitled to in-person educational services through the end of the Spring semester.

       47.     Defendant voluntarily accepted and retained this benefit by accepting payment.

       48.     Defendant has retained this benefit, even though Defendant has failed to provide

the education, experience, and services for which the tuition and fees were collected, making

Defendant’s retention unjust under the circumstances. Accordingly, Defendant should return the

pro-rated portion of any Spring 2020 tuition and fees for education services not provided since

Quinnipiac has not held in-person classes since March 6, 2020.

       49.     It would be unjust and inequitable for Defendant to retain the benefit, and

Defendant should be required to disgorge this unjust enrichment.




                                                 11
Case 3:20-cv-05592-MAS-LHG Document 1 Filed 05/06/20 Page 12 of 14 PageID: 12



                                         COUNT III
                                         Conversion
                            (On Behalf Of The Class And Subclass)

       50.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       51.     Plaintiff brings this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       52.     Plaintiff and members of the Class and Subclass have an ownership right to the

in-person educational services they were supposed to be provided in exchange for their Spring

2020 tuition and fee payments to Defendant.

       53.     Defendant intentionally interfered with the rights of Plaintiff, the Class, and

Subclass when it moved all classes to an online format and discontinued in-person educational

services for which tuition and fees were intended to pay.

       54.     Plaintiff and members of the Class and Subclass demand the return of the pro-

rated portion of any Spring 2020 tuition and fees for education services not provided since

Quinnipiac has not held in-person classes since March 6, 2020.

       55.     Defendant’s retention of the fees paid by Plaintiff and members of the Class and

Subclass without providing the educational services for which they paid, deprived Plaintiff, Class

and Subclass members of the benefits for which the tuition and fees paid.

       56.     This interference with the services for which Plaintiff and members of the Class

and Subclass paid damaged Plaintiff and Class members in that they paid tuition and fees for

services that will not be provided.

       57.     Plaintiff, Class, and Subclass members are entitled to the return of pro-rated

portion of any Spring 2020 tuition and fees for education services not provided since Quinnipiac




                                                12
Case 3:20-cv-05592-MAS-LHG Document 1 Filed 05/06/20 Page 13 of 14 PageID: 13



has not held in-person classes since March 6, 2020.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seek

judgment against Defendant, as follows:

                (a)     For an order certifying the Class and Subclass under Rule 23 of the
                        Federal Rules of Civil Procedure and naming Plaintiff as representative of
                        the Class and Plaintiff’s attorneys as Class Counsel to represent the Class
                        and Subclass;

                (b)     For an order finding in favor of Plaintiff and the Class and Subclass on all
                        counts asserted herein;

                (c)     For compensatory and punitive damages in amounts to be determined by
                        the Court and/or jury;

                (d)     For prejudgment interest on all amounts awarded;

                (e)     For an order of restitution and all other forms of equitable monetary relief;

                (f)     For injunctive relief as pleaded or as the Court may deem proper; and

                (g)     For an order awarding Plaintiff and the Class and Subclass their
                        reasonable attorneys’ fees and expenses and costs of suit.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demand a trial by jury of any

and all issues in this action so triable of right.



Dated: May 6, 2020                               Respectfully submitted,

                                                 BURSOR & FISHER, P.A.

                                                 By:      /s/ Andrew Obergfell
                                                             Andrew Obergfell

                                                 Andrew Obergfell
                                                 888 Seventh Avenue
                                                 New York, NY 10019



                                                     13
Case 3:20-cv-05592-MAS-LHG Document 1 Filed 05/06/20 Page 14 of 14 PageID: 14



                                   Telephone: (646) 837-7150
                                   Facsimile: (212) 989-9163
                                   Email: aobergfell@bursor.com

                                   BURSOR & FISHER, P.A.
                                   Sarah N. Westcot (pro hac vice app. forthcoming)
                                   2665 S. Bayshore Drive, Suite 220
                                   Miami, FL 33133
                                   Telephone: (305) 330-5512
                                   Facsimile: (305) 676-9006
                                   Email: swestcot@bursor.com

                                   Attorneys for Plaintiff




                                     14
